PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/683,467
Filing Date: 22 Aug 2017
Appellant(s): SHETAKE et al.



__________________
Oleg Kaplun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 6, 2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  Regarding Applicant's arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as "determining a location of a target tissue to be treated".  While Examiner acknowledges that Mathur relies on nerve activity feedback to determine the efficacy of a procedure, Examiner asserts that this nerve activity feedback is also used to determine which areas require further treatment due to insufficient initial energy application (note paragraph 302).  In other words, since the sensed nerve activity indicates target areas that require further treatment (and the claim language does not preclude this interpretation), it could necessarily be said that this sensed nerve activity ‘determines a location of a target tissue’ (as stated previously).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, Examiner respectfully disagrees.  More specifically, regarding Applicant’s argument that Mathur does not describe any sensing of intrinsic tissue activity, Applicant is encouraged to take note of paragraph 222.  Furthermore, it is noted that certain features that 
While Examiner acknowledges Applicant's arguments against the interpretation of impedance relied upon in the arguments of the Final Action, it should be noted that this interpretation was merely relied on to further indicate the breadth of the claim language (i.e., the rejections do not depend on it).  Therefore, regardless of Examiner's interpretation of 'impedance', Examiner maintains that the claims have been met as they are currently written in view of the cited references (as seen above). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794  
                                                                                                                                                                                                      /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an